Title: To James Madison from Tobias Watkins, 31 May 1815
From: Watkins, Tobias
To: Madison, James


                    
                        Sir,
                        Baltimore 31st. May 1815
                    
                    The peculiar circumstances of my situation preclude the necessity of apologizing for the liberty of addressing myself, directly to you, on the subject of this letter. That sacred regard to the principles of impartial justice, which has characterized every act of your life, as well private as publick, will not permit me, for a moment, to doubt your readiness, to listen to the respectful complaints of any citizen of the United States: and with this confident hope, I shall proceed, without further preface, to explain the reasons which have induced me to intrude upon your notice.
                    On the 3d of March 1815 the Congress of the United States passed a law, for the reduction of the Army, to the supposed exigencies of the existing state of affairs. After declaring of what number of Troops the Peace establishment shall consist, the law directs that the President shall make the requisite arrangement of Officers, under certain limitations; one of which fixed the number of Hospital Surgeons at a maximum of Five. The execution of this law was, no doubt, to say the least of it, a disagreeable duty; and much dissatisfaction was to be expected, as the natural result of its performance, even upon the strictest principles of impartiality.
                    As the best means of collecting that “authentic information from every

source” which should serve “as a foundation for an impartial judgement on the various claims to attention,” you adopted the very laudable plan of appointing a Board of General Officers. The individual reputation of this Board precluded all doubt that the business entrusted to them would be honourably and faithfully performed.
                    It was necessary, however, that the Board should be previously made acquainted with your construction of the law; and that they should receive certain instructions, as the groundwork of their deliberations. Both these were furnished to them, in two several letters of the 8th. and 17th. of April 1815, which are now before the publick. In the first of these letters the attention of the Board is called to three points, “premising that their report will be considered as an authentic source of information, to which a just respect will be paid.” Upon the second point, (the only one with which I have any concern) namely, “The selection of the Officers” after excluding from consideration all “whose misfortune it is, by age, by infirmities, or by wounds to be disabled from rendering further service to their country,” the Acting Secretary of War proceeds to say, “It is the President’s desire upon this important point, that distinguished military merit and approved moral character should form the basis of all the selections which your report shall submit to his consideration. Where in these respects the claims of Officers are equal, length of service, a capacity for civil pursuits, and the pecuniary situation of the parties, may justly furnish considerations to settle the question.”
                    By an act of Congress of the 24th. of February 1812, the appointment is authorized of “such number of Hospital Surgeons as the service may require.” At no time, during the continuance of the war was there a greater number than twenty Hospital Surgeons. It is therefore reasonable to conclude that the service did not, in your estimation require more. And if the service did not require more than twenty, during the continuance of the war, it would be difficult to conceive, what circumstance can have rendered it necessary, to appoint an additional number, after the restoration of Peace, and the consequent reduction of the Troops. At the time of the passage of the law fixing the Military Peace establishment, there were twenty Hospital Surgeons in service: is not the inference, therefore, clear and irresistible, that Congress meant and intended that whatever number (not more than five) you might deem it expedient to place on the Peace establishment, should be selected from the twenty then in service, and still in service at the time of the selection? Indeed, this seems to have been your own construction of the law on the 17th. of April. For, in the letter of the Acting Secretary of war to the Board of Officers, of that date, it is said that “The act of the 3d of March 1815 provides for such number of Hospital Surgeons &c. as the service may require, not exceeding five &c. From this specific arrangement, it is necessarily implied, that—all the Hospital Surgeons &c. except the above specified number, are to be discharged.”
                    
                    By the new register of the Army accompanying the general orders of the 17th. of May, it appears, that you have deemed it necessary to appoint an Hospital Surgeon, in addition, to the twenty already in service; that this newly appointed Hospital Surgeon, contrary to the evident meaning and intention of the law, makes one of the five retained in the Peace establishment; and that he was appointed expressly to complete the requisite number of five. By this arrangement Sixteen, instead of fifteen Hospital Surgeons “are to be discharged,” though the limited number of five is still deemed requisite. By this new appointment, therefore, you have virtually declared to the world, that out of Sixteen Hospital Surgeons, commissioned by yourself, with the sanction of the honourable Senate of the United States, there was not one to be found, worthy of the station in which you had previously placed him, and in which you had continued him, during the whole period when it was most essential, that unworthiness should give place to merit, and ignorance to talents. As one of the Sixteen Hospital Surgeons, thus so cruelly exposed, to the animadversions of that publick upon whom they must hereafter depend, for the exercise of their professions, I feel that I have a common right to complain. Not only has the plain and natural construction of the law been perverted, in not confining the selection to the Hospital Surgeons then in service; and the promised “respect to the report of the Board of Officers” withheld in refusing to sanction their selection; but there has been also a palpable deviation from the instructions given to the Board, which it is fair to presume ought to have served as a rule for your own government in the choice.
                    If the appointment in question had been made before the Board entered upon their duties, and the new officer had thus been placed upon something like an equal footing with the twenty existing Hospital Surgeons; and under such circumstances he had been selected by them; however his appointment might have been considered, at least, an act of supererrogation, for myself, I should have borne my regrets in silence. So far, all the Sixteen Hospital Surgeons, thus ignominiously set aside, have a common right to protest against the appointment made on the 17th. of May.
                    But, Sir, I have still stronger grounds of complaint, than any which can be urged in common. Upon me, the appointment operates with peculiar injustice. On the 12th. of May, after the Board of Officers had completed the object of their appointment, I received information, not indeed officially, but from a source not the less authentick, that “I had been recommended by the Board; that I had been considered by them, as well as by the Chief of the Medical Department, as worthy to be retained in service; and that I was actually one of the selected five.[”] If this be true, and that it is I presume will not be denied, was it paying a “just respect” to the Board to erase my name from their report, and to substitute, whom? not one of the twenty Hospital Surgeons who had equal or greater claims than myself; for, in that case I

should have had no right to complain; but one who, as a Hospital Surgeon, had no claim whatever; one who, for years, had not removed from Washington, where he had been enjoying the pay and emoluments of a Garrison Surgeon’s Mate, without any, or scarcely any, duties to perform; while, at the same time, he had been engaged in the prosecution of his private practice, in open violation of an absolute rule of the War Department; in short, one who, if he had even come fairly before the Board of Officers, as one of the original twenty Hospital Surgeons, must have been excluded by them, according to the tenour of the instructions which they had received.
                    It is this new officer’s “misfortune, by age, to be disabled from rendering any active services to his country”—in the publick exercise of his profession, he cannot be said to have evinced any “distinguished merit,” in as much as the duties of a Garrison Surgeon’s Mate, at the city of Washington, have not been such as to call forth the exertion of superior talents, zeal, or activity. Admit, however, that in this respect, our “claims are equal,” that my services have not been greater, or more “distinguished” than his; then, “length of service—and the pecuniary situation of the parties, may justly furnish considerations to settle the question.”
                    With respect to the first consideration, “length of service”—the gentleman whose late extraordinary elevation has been the cause of this memorial, was appointed a Garrison Surgeon’s Mate, on the 15th. of April 1814; but, as has been before said, it is believed that he had been, for several years before, employed, or to speak more correctly, paid as an acting Garrison Surgeon’s Mate. Whether the commencement of his service is computed from the date of his employment, or of his appointment, is of little moment; though it may be presumed, that his appointment was made as soon as the publick service required such an officer at the seat of government.
                    In the year 1799 I was appointed a Surgeon’s Mate in the Navy of the United States; and promoted, early in the following year, to the rank of Surgeon, in which capacity, I continued to serve until the end of the war with France; and then resigned my commission for the purpose of completing my graduation in medicine. During the whole time of my continuance in service, I was actively engaged, having been constantly employed on foreign stations. My report to the Secretary of the Navy which, no doubt, still remains among the records of that Department, will shew whether my duties were performed with ability and faithfulness. In 1807. I was appointed, by contract with the Secretary of the Treasury, Physician to the Marine Hospital of Baltimore; and so continued, to the avowed satisfaction of the Agents of Government, until the year 1813; when by the most surreptitious means, without notice, and without the pretext of complaint against my conduct, I was despoiled of my sole maintenance, and left to struggle against a heavy debt, incurred at the very moment, in fitting up a comfortable place of reception for the sick seamen. For the truth of this

statement, as well as for testimonials of the faithful discharge of my duties, I beg leave to refer you to the then Secretary of the Treasury (Mr. Gallatin) and to the Collector of the Port of Baltimore. On the 20th. of May 1813 I had the honour to receive from you the appointment of Surgeon to the 38th. Regiment of Infantry. The accompanying certificates of the Officers under whom I served, will testify my zeal and assiduity in that situation. On the 30th. of March 1814, I was further honoured with the appointment of Hospital Surgeon; and ordered immediately to Norfolk, as Director of the Medical Staff for the 5th. Military District. It would not become me to speak of the different states in which I found and left the Medical Department in that District. Brigr. General Moses Porter, the honourable Mr. Gholson, R. C. Jennings Esquire, and the Physician and Surgeon General will bear testimony in my favour. In November 1814. I was ordered to Baltimore as Director of the 10th. Military District. The following extract of a letter from the Physician & Surgeon General will place in a conspicuous point of view, the deplorable state of our department in this district, as well as evince his estimation of my fitness for the station: “I had great difficulty in tearing you away from Norfolk, where you had performed an Herculean task; and only succeeded by representing you as best fitted to cleanse another Augean stable.” The happy restoration of Peace, which in a very short time succeeded my return to this place, left me no opportunity of rendering any very “distinguished” Services; but I trust that there is not an Officer with whom I have Served in any place, or in any station, who would be unwilling to add his testimony in approbation of my conduct. Thus much for “length of Service.”
                    With respect to the second point of consideration—“the pecuniary situation of the parties.” The newly appointed Hospital Surgeon is an old man, with a small family, in the enjoyment of a respectable private practice, which, if not sufficient to ensure affluence, is, at least, adequate to his comfortable support. At all events, the continuance to him of the situation, which he had previously held, in addition, it may be supposed, would have abundantly contented him.
                    On the contrary, I have a family of eleven persons dependant upon me for their daily bread. Having been constantly in the service of the publick for the last eight years, neither time nor opportunity have been allowed me to engage in private practice. My sole support (and but a bare support it has been) has been derived from my publick employments. I have literally and faithfully obeyed that rule of the War Department which prescribes that “No Surgeon of the Army shall be engaged in private practice.” It is at no time an easy matter, even under every favourable auspice, for a Physician to form a lucrative establishment. At the present time, and under the peculiar circumstances attending my dismission from the service of the United States, (for it was known to all my friends that I had been selected by the

Board) my efforts would be long fruitless, if, in the end, successful. In the mean time who will appease the hunger of my family? who will cover the nakedness of my children? The deprivation of my commission has thrown me upon the world destitute and hopeless. For, though the magnanimity of Congress has bestowed upon the disbanded officers a bounty of three months pay, I shall not be in a situation to reap any benefit therefrom. The unfortunate loss of my baggage, containing all the clothing of my family, on our journey to Norfolk, reduced me to the necessity of anticipating the expenditure of my pay; so that, when discharged, I shall not have wherewithal to supply the natural wants of my family for a single month. Most truly shall I be able to say, with the discarded son of the Venetian Senator, “Thank God! I am not worth a ducat in the world.”
                    So much for my “pecuniary situation,” compared to which, that of the gentleman for whose accommodation I have been displaced, is affluent—is enviable.
                    
                        “Plura loqui poteram, quam quo capêre tabella.
                        ——— Quorum si singula duram
                        Flectori non poterant, potuissent omnia, mentem.”
                    
                    I have the honour to be Sir with all due consideration and respect Yr. very obt. Hmbe. Svt.
                    
                        T. Watkins
                    
                